INTERVIEW SUMMARY
Examiner Nguyen, SPE Feeney, and Representative for Applicant Nickell conducted an interview on August 3, 2022. The interview Agenda attached was proposed by Representative for Applicant Nickell. Because SPE Feeney had multiple conversations with Examiner Nguyen and Applicant Nickell, SPE Feeney requested that they discuss the claim and where there is direct support for the limitations as claimed because SPE Feeney was unable to find direct, literal support for the claimed “gap”, “about 5 nm”, “work function layer” per se, and why the proposed amendment overcomes the issues with support because there were no specific element numbers or text referenced in the interview agenda or previous actions evidencing support for inter alia claim 1.

Discussion about 112a rejection
Examiner asked Applicant’s representative if the specification defined “a gap” between the barrier layers? Applicant pointed to Fig. 19, Para 75, 76 to show support of the about 5nm gap. Applicant’s representative explained that the gap is a separation/distance between barrier layers and is the same as the thickness of the TiAlC layer shown in Fig. 19. In other words, the gap is the space between the surfaces of the diffusion barrier layer before the work function layer is deposited.

Examiner asked if applicant labels the gap in the drawings. Applicant said that the gap is not labelled in Fig. 19 but in Fig. 19, the space between barrier layers that is filled with the work function layer is the gap. 

Examiner asked where in the specification discloses the about 5nm gap. Applicant said there is no explicit description of definition of the claimed gap in the specification but paragraph 76 recites the thickness of the TiAlC of equal or greater than 5nm. 

Examiner then explained that the claimed range of “about 5nm” include a value of less than 5nm. There is no description in the specification that provides support for a gap of less than 5nm. There is only a description that supports 5 nm or greater. However, this is a claimed range with no upper bounds. This creates another issue. Applicant’s representative proposed claiming just 5nm. The Examiner noted that Applicant may need to consider and point to disclosure that supports 5nm in context of dependent claims if the proposed amendment was filed.
Further, Examiner explained that the claimed limitation “such that” indicates that the about 5nm gap is caused by the step of forming barrier layer. However, there is no description in the specification that provides steps for forming a barrier layer to achieve a specific gap size of about 5nm. In other words, as claimed it is the step of forming that barrier layer that makes a gap or space of a certain size – and the Examiner was unable to find a description of what steps encompass this claim limitation. Examiner noted that the phrase “wherein” in the proposed amendment after final would eliminate the cause-result relationship between the step of forming barrier layer and the gap & would further prosecution. However, the Examiner noted that the proposed amendment would change the scope of the claim, does not solve the issue of “about” and does not solve the 112a issue of claim 53.

The Examiner asked Applicant’s representative if the gap dimension is dependent on the thicknesses of the high k and the barrier layers. Applicant’s representative responded that the gap dimension is determined based on the thicknesses of the high k layer, the barrier layer, the interface layer and the space between nanosheets. Applicant’s representative relied on paragraph 75 for the thicknesses of high k layer, barrier layer, interface layer and work function layer. 

The Examiner asked what is the specific size of the space between nanosheets and which paragraph provides that information. Applicant could not provide any specific size of the space between nanosheets and said that there is no limit for the space between nanosheets. 

Examiner asked if the space between nanosheets is unknown and there is no limit for the space but there are defined thicknesses of high k layer and barrier layer, then how Applicant form a gap of about 5nm within the space having unknown size. 
Applicant relied on the knowledge of one of ordinary skill in the art would know how to adjust the thickness of the layers to and spacing between the nanosheets to arrive at the claimed gap. Examiner noted that it is unlikely that this is sufficient to provide support. In particular, if Applicant is claiming the spacing as a feature that defines over the prior art.

Examiner asked Applicant’s representative to point to a specific paragraph that provides the definition of gate length as well as how to calculate gate length. Applicant pointed to paragraph 64 which is a description of Fig. 17, however there is no description of the gate length in that paragraph. 
Examiner asked Applicant’s representative about the description in paragraph 69 in which discloses Lgate value and Lgate calculation of Lgate = (1.5+1)x2+5 = 10nm. Applicant’s representative responded that as she understood paragraph 69 does not disclose gate length and she doesn’t know what Lgate in paragraph 69 refers to. Examiner asked Applicant’s representative to verify with her client whether Lgate in paragraph 69 refers to gate length because the term “gate length”, and the calculation for “gate length” Examiner used in the 112a rejection was based on the “gate length” term and the calculation for “gate length” disclosed in Applicant’s paragraph 69.  

Discussion about 103 rejection
Regarding Applicant’s request of “citation to proper legal authority for the rationale based on intended use so that the Applicant may properly address the issue on appeal,” Examiner responded that the only legal authority in the rejection is 35 U.S.C. 103. Examiner noted that the 103 rejection included all three factual inquiries enunciated by the Court by mapping claim limitations with prior art, explaining the difference between the claimed invention and the art, and providing an articulated motivation for combining the prior arts. Examiner also stated that the claim required 3 layers – a high k dielectric, a TiN layer, and a layer comprising Ti and Al – the same as disclosed by Wen. The Examiner also noted that the work function layer is the material that is conformally deposited on the TiN (diffusion barrier layer) until it merges (i.e. surrounds the TiN and nanosheets. This is often called a gate metal, gate, contact.

Examiner and Applicant’s representative also discussed paragraph [0066] of the original specification that states “[t]he work function setting material 208 works with the diffusion barrier layer 206 to prevent oxygen diffusion in the gate region.” Examiner asked Applicant’s representative to identify the gate region and the gate electrode layer in Fig. 17, Fig. 18. Applicant’s representative identified element number 224 as a gate region and stated that layer 208 in Fig. 17 and 18 has dual functions: as a work function layer and a gate electrode layer.

Regarding Applicant’s request for clarification of the interpretation of claimed work function layer, Examiner noted that it is the layer containing Ti and Al that forms the work function/gate material of both the instant application and Wen. Further, the Examiner noted that there is no explicit support for the claimed term “work function layer” in the specification. Thus, the Examiner interpreted it to mean the “work function setting material” that grown and surrounds the channels. Applicant’s representative also conceded that there is no verbatim support for the “work function layer” in the specification. Applicant’s representative stated that one of ordinary skill in the art would have known what work function layer means and the Examiner agreed, noting that it is just the material deposited on the TiN, regardless of element numbering or chosen lexicon, which is why the Examiner did not raise a rejection under 112(a). Applicant’s representative asserted that the Examiner was not giving proper weight to the term work function layer. Examiner again explained that the Office action maps the same 3 layers, made of the same materials and thus gave work function layer the full weight accorded by the term. Examiner asked Applicant’s representative if she would kindly point out the difference between the mapped layer and the claimed work function layer – as both materials are the same and have a work function. Examiner also suggested that if the work function layer is different than the mapped gate – then Applicant should consider claiming the gate. Applicant’s representative said that she could not because the work function layer is the gate in the claimed embodiment. Examiner reaffirmed this fact and noted that the decision to call the layer a work function layer versus a gate (which is more common) does not make the gate/work function layer allowable.
Examiner also confirmed that the claimed terms “diffusion barrier layer” and “work function layer” by mapping claim limitations to the Wen reference, at paragraph 44 where the TiN material of the layer 150 (or other materials described) is formed on the high k layer 148. Applicant’s diffusion barrier layer is also formed of TiN as shown in Fig. 19, as disclosed in paragraph 65 (Applicant’s representative did not disagree that they may be made of the same material). Thus, Examiner avers that layer 150 of Wen is equivalent to Applicant’s diffusion barrier layer. Examiner further explained that paragraph 44 discloses other materials of layer 150 including TiAl, TiAlN, TaCN, W and layer 150 of Wen is called “work function layer”. Therefore, TiN, TiAl, TiAlN, TaCN, W... are work function materials of work function layer. Paragraph [0046] of Wen discloses that the gate electrode 152 is formed of work function materials TiN, TiAl, TiAlN, TaCN, W, thus the gate electrode layer 152 can also function the same as Applicant’s claimed “a work function layer (usually called a gate)”. Further, Applicant’s representative stated that the work function layer 208 has dual functions as a work function layer and as a gate electrode layer. Finally, Examiner explained again that "work function" is a property of a material. Applicant’s representative asked if the Examiner interpreted the term “work function layer” as merely a property and the Examiner said no – work function is a property – but the work function layer of the instant application and the gate of Wen are formed of the same work function material and formed in the same layout structure as claimed. 
Regarding Applicant’s question about the rationale for Examiner’s assertion that Hashemi (U.S. Pub. 20150236120) implicitly discloses that gate conductor layers 52 "can have a bi-layer structure of TiN/TaAIN or TaAIN/TiN or TaN/TaAIN or TaAIN/TaN" and whether the Examiner is asserting inherency for either layer, Examiner stated that because this is a 103 rejection, not 102 rejection, the bilayer structure was obvious in view of the teaching of Hashemi combined with the teachings of Wen. Hashemi discloses the gate conductor layer 52 is formed of TiN, TaAlN, TaN or combination thereof. Thus, Hashemi at least suggests that the gate conductor layer can have a bilayer of multilayer structure by the combination of TiN and TaAlN or TaAlN and TaN or TiN and TaN. The rejection relies on Wen to explicitly teach the specific bi-layer structure of diffusion barrier layer and work function layer, suggested by Hashemi. Hashemi discloses that layer 52 formed on the high k can have multiple layers, Wen discloses a gate structure having bilayer structure of diffusion barrier layer and work function layer formed on the high k to form a gate structure having proper work function [paragraph [0044]-[0046]].
Applicant’s representative requested the Examiner clarify the rationale for the hypothetical values asserted by the Examiner to arrive at the 5 nm limitation. Examiner explained that Hashemi does not discloses the 5nm value of the gap but discloses the value of the space between the nanosheets. This is the same reasoning Applicant relies on in support of their instant disclosure where the thicknesses of layers formed within the space provide the teaching of the gap. Thus, as stated by Applicant, one of ordinary skill in the art would use his/her math skill to calculate the value of the gap because the value of the gap is dependent on the space between the nanosheets, the thickness of high k gate dielectric, and the thickness of TiN layer. Thus, either Applicant’s disclosure does not meet the written description requirement for the claimed gap or adjusting the thicknesses are within the skill of the ordinary artisan.

Discussion of proposed amendment after final
Applicant’s representative asked whether Examiner plans to enter the proposed amendment after final action. Examiner stated that the proposed amendment will not be entered because the proposed amendment changes the scope of the claim, which changes the interpretation of the claim for the purposes of the Office action, and additional 112a issues are not addressed including where support is found. SPE Feeney also informed Applicant’s representative that there is improper 102 (b)(2)(C) statement because it is ineffective to disqualify a 102(a)(1) prior art & that there has been a change in Assignee which should be considered in response to any previously made disqualifying statements

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822